      Case 1:16-cv-06099-AJN-KNF Document 674 Filed 10/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               10/12/20



  Shim-Larkin.,

                         Plaintiff,
                                                                                   16-cv-6099 (AJN)
                  –v–
                                                                                        ORDER
  City of New York,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court issues this order to clarify its responses to Plaintiff’s letters. In response to

Plaintiff’s October 3, 2020 letter, the Court orders that Plaintiff’s response to Defendant’s Rule

72(a) objection is due October 16, 2020, and Defendant’s Reply is due October 23, 2020. In

response to Plaintiff’s October 5, 2020 letter, the Court grants Plaintiff’s request for an extension

of time to respond to the April 14, 2020 order until November 2, 2020.



       SO ORDERED.

 Dated: October 12, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
